Citation Nr: 1702266	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from June 1952 to February 1953.  Records show the Veteran died in November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This matter was previously remanded by the Board for additional development in May 2012 and again in April 2016.  The requested development has been performed and complies with the directives of the Board remand.  The matter is ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2008.  The death certificate listed the immediate cause of death as metastatic cancer due to or as a consequence of presumed lung primary.  There were no other significant conditions listed.  

2.  At the time of the Veteran's death, service connection was in effect for inactive far advanced pulmonary tuberculosis with 5 rib thoracoplasty and partial collapse right lung, rated as 60 percent disabling.

3.  The weight of the competent and probative evidence shows that the first diagnosis of lung cancer was in 2008.  The Veteran's lung cancer was not present in service or for many years later, and it is not related to a disease or injury in service. 

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

5.  A service-connected disability did not accelerate the Veteran's death or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

The Veteran's service treatment records, private treatment records, and numerous VA medical opinions have been obtained. 

The case was remanded in May 2012 and April 2016 in order to obtain VA opinions.  The Board finds the VA medical opinions are adequate. 

The VA examiners considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to appellant's cause of death claim has been met.  38 C.F.R. § 3.159(c)(4).

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter remanded in May 2012 and April 2016 for further development.  The Board finds that there has now been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's death certificate shows that he died in November 2008.  His death certificate listed the immediate cause of death as metastatic cancer due to or as a consequence of presumed lung primary.  There were no other significant conditions listed.  

At the time of the Veteran's death, service connection was in effect for inactive, far advanced, pulmonary tuberculosis, with 5 rib thoracoplasty and partial collapse right lung, rated as 60 percent disabling. 

In this case, the appellant contends the Veteran's death was either caused by his service-connected pulmonary tuberculosis of the right upper lobe or that it substantially or materially contributed to death from metastatic cancer, presumed lung primary.  In support of her claim, she provided copies of medical articles addressing a relationship between pulmonary tuberculosis and lung cancer, including articles indicating that pulmonary tuberculosis was a major risk factor of lung cancer.

Service treatment records reveal that the Veteran was diagnosed with having active TB while he was stationed at Ft. Benning, GA in August 1952.  He was initially treated with antibiotics at the Station Hospital from August 1952 to September 1952.  In September 1952, he was transferred to the Army Hospital in Colorado Spring, CO for further treatment.  In February 1953, he was transferred to the VA Hospital in Vancouver, WA, where, in May 1953, the apical segment of the right upper lobe was removed along with the 5th rib.  On May 26, 1953, a thoracoplasty was done with the removal of the first rib and portions of the second, third and fourth ribs.  The Veteran continued to take antibiotic/chemotherapy.  The Veteran's sputum and gastric specimens were not positive during his hospitalization.  Following the May surgery, monthly X-rays showed no change and there was no evidence of active pulmonary tuberculosis in either lung field.  Due to the negative sputum record and surgery results, the Veteran was officially discharged from the VA hospital in December 1953.  

In October 1955, the Veteran was admitted to the Walla Walla VA Hospital with the belief or assumption that he had re-activated his right upper lobe tuberculosis because his wife was diagnosed with tuberculosis, untreated, at that time, and due to his coughing up blood/hemoptysis.  However, all tests (X-rays, sputums, cultures, etc.) and procedures (bronchoscopy/bronchogram) were all negative.  The final diagnosis was right lung pneumonitis/infection.

Chest x-rays taken in June 1990 showed post-operative changes involving the upper right side of the chest with resultant volume loss on that side as well as a likely area of fibrosis in the lateral right lower lung.  There was very slight prominence of the interstitial marking in both lungs, variant for the Veteran versus possible long smoking history.  A 7 mm. nodular density projected just above the mid-left hemidiaphragm on both frontal views.  The lungs were otherwise clear.  There were no findings of tuberculosis.  

June 1992 chest x-rays revealed post-operative changes at the right apex.  The mediastinum appeared wide and likely secondary to fibrotic change.  The lung fields were clear.  There were no findings of active tuberculosis.  

At the time of a March 2005 pulmonary consult, a CT of the lungs, followed up with bronchoscopy with washing of the lungs, conclusively ruled out malignancy at the right apical/top lung soft tissue density.  The Veteran was found to have a bacterial infection by Haemophilus Influenza 3+, which was thought to be responsible for his hemoptysis, coughing up blood.  There were no findings of active tuberculosis.  In an April 2005 addendum report, it was noted that the bronchoscopy specimen obtained from the right mainstem bronchus was negative for malignancy, with washing positive for Haemophilus Influenza 3+.

An October 2008 CT scan revealed mass lesions/adenopathy in the right lower lung, right perihilar region, and mediastinum, suggesting malignancy.  It was noted that whether this was metastatic disease or primary lung cancer that spread to the mediastinum was debatable.  Infectious etiologies appeared unlikely but could not be completely excluded and in the absence of significant calcification granulomatous disease would appear excluded.  Additionally, there were too numerous to count lesions identified within the liver in all segments suggesting hematogenous spread of metastatic disease.  Direct spread of a mass lesion of the lung into the liver or from the liver into the lung was seen at the right lung base.  There were also nodular lesions seen in both the right and left adrenal glands that had Hounsfield numbers of approximately 30, suggesting soft tissue on noncontrast imaging. 

In May 2012, the Board remanded the matter to obtain an opinion as to whether there was at least a 50 percent probability or greater (at least as likely as not) that the Veteran's service-connected pulmonary tuberculosis of the right upper lobe materially contributed to or caused his death.  

In October 2014, an opinion was obtained.  The examiner indicated that it was less likely as not the Veteran's death was caused by his service-connected pulmonary tuberculosis (TB).  He noted the Veteran died of presumed metastatic lung cancer in November 2008.  He stated that the question was did the Veteran's distant history of right upper lobe TB contribute to his developing lung cancer.  He observed that several research articles were submitted as evidence that there could be a causal link between prior pulmonary TB infection and the development of lung cancer.  He noted that it did appear there could be some causal link when there was a healed residual TB infection causing scarring and chronic inflammation of the surrounding lung tissue.  However, the main question here, was did the Veteran have any evidence of residual pulmonary TB that would have caused this chronic scarring and chronic inflammation of the surrounding lung tissue perhaps contributing to the development of his lung cancer.  The examiner noted that the Veteran had active TB in his right upper lung lobe and that it was totally and extensively resected in May 1953.  He observed that there was no further evidence of any recurrence of the TB over the next 55 years.  He stated that it was his  opinion the Veteran's pulmonary TB was totally resected in 1953 and the infection itself was resolved.  He noted that the most compelling evidence the infection was resolved was that the Veteran had a PPD skin test before his death and it was negative.  He stated that the test was virtually always positive for life after a person was either just exposed to TB (and never develops active TB) or certainly when they had had active TB. 

In October 2015, an additional comprehensive VA examination opinion was obtained.  The examiner noted the above service treatment history and subsequent rib removal in 1955.  He indicated that the Veteran then lived for another 52 years until he died in November 2008 from metastatic cancer with the presumed pulmonary cancer as the main cause as stated in his Death Certificate.  He noted that in between, the Veteran continued to smoke, as he started to smoke as a teenager until about one year before he died.  He was smoking over 1 pack per day (ppd) for many years and eventually decreased to less than 1 ppd and "to seldom" as late as October 2007, 13 months before his passing.  He was noted to have had a history of COPD, colon cancer with status post colon resections x 3 (1998, 2000 and 2005), diabetes mellitus, hypertension, and benign prostatic hypertrophy with fluctuating PSA values.

He observed that the Veteran's surviving spouse/wife was claiming that his August 1952 diagnosed right upper lung TB with status post partial upper lobe/apical segmental resection (which cured the Veteran of it, as all subsequent tests for TB were negative including his October 1955 to February 1956 hospitalization for right upper lung pneumonitis, which at the time was mistaken, out of caution, that he might have had re-infected versus re-activated TB) might have contributed or caused his lung cancer that ultimately caused his death and that the resection of the right upper lung and that subsequent TB treatment procedures, including the surgery (status post resection of the apical segmental right lobe) might have contributed to or hastened his death.  He also observed that the appellant had cited three or four scientific articles essentially stating that having active TB or a history of TB might have some association to causing patients to have lung cancer 

The examiner indicated that after carefully reviewing the Veteran's available submitted record (VBMS and Virtual VA-VVA), it was his medical opinion that the Veteran's cause of death listed in his death certificate of metastatic lung cancer was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected TB.  Rather, it was more likely than not (50 percent or greater) the Veteran's history of nearly 60 years of smoking caused his lung cancer, which led to his death.  He stated that, as outlined above, the Veteran was diagnosed with having active TB at the right lung apical segment, diagnosed in August 1952, which ultimately resulted in his having status post-surgical resection of it along with a 5 rib thoracoplasty in May 1953,with antibiotic treatments until his discharge in December 1953.  

He indicated that even when it was assumed that he might have re-activated versus newly infected TB and was hospitalized for it in October 1955 until March 1956, all the relevant tests, procedures and radiological studies came back negative for active TB.  Hence, he was discharged in March 1956.  He observed however, that the Veteran continued to smoke since he was a teenager at a rate of 1.5 ppd and eventually decreased it to less than 1 ppd until 2007, when it was documented that he still smoked, but rarely, per the VA October 2007 note.  He observed that, in essence, the Veteran smoked for nearly 60 yrs.  He was diagnosed with having COPD, which was confirmed numerous times per radiological studies over time as was seen in his records.  He noted that it was generally accepted, without any dispute, that smoking tobacco was the number one cause of lung cancer.  

He indicated that nonetheless, the Veteran's wife submitted about four scientific articles to support her claim that his having service-connected TB ultimately caused him to have lung cancer which resulted in his death.  He noted that the oldest article titled "Primary Lung Cancer in Treated Pulmonary Tuberculosis Patients" written in 1993, involved a very small sample of patients, 22.  In this article, the author observed that within this small group of patients, who were previously treated for TB, they subsequently developed various forms of lung cancer.  The author theorized that the "[a]ssociation of scar carcinoma with healed tuberculous lesions was recognized to be one such possibility.  The effect of a chronic inflammatory role leading to metaplasia and the trapping of carcinogen in the fibrotic tissues had been considered as possible cancer triggering factors.  The examiner indicated that the study analyses the occurrence of newly developed primary lung cancer among treated pulmonary tuberculosis patients with inactive residual lesions."  The examiner stated that aside from a small sample of patients to be of any scientific value, the article's main point did not apply to the deceased Veteran's TB case, as he had his apical segment removed.  There were no inactive residual lesions left after being treated with radiation or chemotherapy.  

The next submitted article was from the 1971 Journal Thorax with the title of "Concurrent Pulmonary Tuberculosis and Primary Carcinoma."  The examiner noted that the Veteran did not have any active TB since his December 1953 discharge, post his right lung apical segmental resection, per record.  Additionally, the Veteran was tested in 2008 for TB and it was negative.  Hence, the examiner stated that this article's topic did not apply to the Veteran's situation. 

The next submitted article was from the Japanese Journal of Clinical Oncology 23:205-220 (1993) with the title: "Excess Incidence of Lung Cancer Among Pulmonary Tuberculosis Patients."  Its main point was summarized as: "Reviewing the epidemiological studies on coexistent pulmonary tuberculosis and lung cancer since 1960, it was confirmed that patients with active pulmonary tuberculosis have a higher risk of dying from lung cancer or other malignancies, in spite of a very high mortality from tuberculosis per se."  The examiner noted that this article's topic did not apply to the Veteran's case because he did not have active TB at the time of his death.  

The next submitted article by the deceased Veteran's wife was "CLINICAL STUDY ON COEXISTENCE OF LUNG CANCER AND PULMONARY TUBERCULOSIS" as published in the Journal Chest dated October 29, 2008.  The examiner noted that the article dealt with the co-existence of lung cancer and pulmonary TB.  He observed that the Veteran did not have active TB at the time of his death.  Hence, this article's topic did not apply to the Veteran's claim.  

The next submitted article, in essence, stated the association between TB and lung cancer risk was especially pronounced in the first 5 years after diagnosis of tuberculosis (HR5 ranging from 6.7 to 13).  However, the association remained strong more than 10-years after tuberculosis diagnosis (HR3.0).  Associations between tuberculosis and lung cancer were similar among men and women.  "In-conclusion;" Dr. Engels and colleagues wrote, "our study supports the possibility that tuberculosis may act through a process of localized pulmonary inflammation and fibrosis to initiate or promote the development of lung cancer, particularly in conjunction with other carcinogenic exposures."  The examiner indicated that this finding did not apply to the Veteran's situation as he had had the infected part of the lung (apical segment) completely removed.  Hence, there was no remnant to be involved in the localized inflammation process.  Secondly, the Veteran survived 55+ yrs. after the resection.  Thirdly, the article found an association and not a causation like smoking, which the Veteran had been doing for about 60 years, which no one would dispute as the main cause of lung cancer. 

The next submitted article was titled "Previous Pulmonary Diseases and Risk of Lung Cancer in Gansu Province, China" as published in the Journal of International Epidemiological Association 2001.  In it, it stated "[A]lthough active smoking is well established as the main cause of lung cancer, there is accumulating evidence that history of prior lung diseases may be an independent risk factor for lung cancer... Pulmonary tuberculosis (odds ratio [OR] =: 2.1, 95% CI: 1.4-3.1) ... were associated with increased risk of lung cancer after adjustment for active smoking and socioeconomic status."  Further, the article stated that "[t]he results for pulmonary tuberculosis support those previous studies which have found a moderate increase in risk of lung cancer among tuberculosis patients, that was not related to treatment with isoniazid, low-dose 'fractionated radiation, smoking, and socioeconomic status.  The association was related to both squamous cell carcinoma and adenocarcinoma."  However, the cited data did not involve the patients who had the infected portion of their lungs removed, as had occurred with the deceased Veteran.  That resection of the infected lung part would prevent the micro-inflammation process of the residue infected lesions.  In general, the surgical resection would involve wide margin resection to ensure that all the infected lung tissues were removed so that no remnant or infected scar tissue would be left behind.  This would not apply in the Veteran's situation. 

Finally, the submitted article with the title of "Shortened Survival of Lung Cancer Patients Initially Presenting with Pulmonary Tuberculosis" published by the Japanese Journal of Clinical Oncology 26:322-327 (1996) was noted.  "It is concluded that survival is shorter in lung cancer patients who present initially with active TB than in those who do not have TB." [Emphasis added]  The examiner stated that this article's conclusion did not apply to the Veteran's situation/case because he did not have active TB at the time of his death.  Also, contrary to the assertion that the Veteran's service-connected TB and its subsequent treatments including his right apical segmental resection and its residuals hastened his death, per available submitted record, the mentioned treatments saved the Veteran's life and prolonged it.  His father died at 61 years old from an aneurysm.  His mother died in her early 90s.  The Veteran died at 78 years old from lung cancer from smoking and all his siblings died before the Veteran did.  The examiner noted that active TB killed, if not treated, and there was no question that he would not have survived without the above mentioned treatments and had a normal life for another 56 years (from August 1952 diagnosed date to his November 2008 death date).  He noted that the treatments, including the surgical procedures involved, saved the Veteran and extended his life and certainly did not hasten his death, as there was no objective evidence available in his records to support that claim.  He further indicated that, as outlined above, the submitted articles were not applicable to the Veteran's case because he did not have active TB and had not had it at all post his December 1953 discharge and certainly not from his March 1956 discharge from the Walla Walla VA Hospital, and because he tested negative for TB in 2008.  Moreover, because his treatment involved the complete removal of his infected lung part (apical segmental resection along with the 5 ribs) there was no remnant or infected residual scar that would be involved in the possible micro-inflammation process that could have contributed to his cured TB causing his lung cancer, as the submitted article theorized.  He indicated that the Veteran's death, as stated in his death certificate, was caused by his metastasized lung cancer caused by his smoking history and less likely than not (less than 50 percent probability) proximately due to his cured service connected TB. 

The Board once again remanded this matter in April 2016.  It noted that the appellant contended that service connection for the cause of the Veteran's death was warranted because she believed that the Veteran's service-connected residuals of pulmonary tuberculosis obstructed or masked the Veteran's developing lung cancer, which enabled it to develop without being diagnosed.  It observed that the Veteran's death certificate indicated that metastatic cancer was the immediate cause of the Veteran's death, and that "primary" lung cancer was an underlying cause of death.  The Board found that an additional medical opinion should be sought regarding whether the Veteran's service-connected residuals of pulmonary tuberculosis caused or contributed substantially or materially to his death by obstructing or masking the Veteran's developing lung cancer. 

The Board requested that the examiner who provided the October 2015 VA medical opinion provide an opinion as to whether it was "as likely as not" (50 percent or greater probability) that the Veteran's service-connected residuals of pulmonary tuberculosis, to include any residual scarring or tissue damage that resulted from his pulmonary tuberculosis or the resulting thoracoplasty, caused, or contributed substantially or materially, to his death by obstructing or masking the Veteran's developing lung cancer and enabling the cancer to develop without diagnosis. 

In June 2016, the examiner provided the requested opinion.  Following a comprehensive review of the record, the examiner opined that the Veteran's right lung status post apical segment (the top part of the right lung) resection removal (with clean margins) along with the 5 ribs, did not in any way, shape, or form, such as residual scarring or tissue damage, from his pulmonary TB or the resulting status post thorascopy) cause, or contribute substantially or materially, to his death by obstructing or masking the Veteran's developing lung cancer and enabling the cancer to develop without being diagnosed in time for appropriate treatments for the following 2 reasons:  1.  The Veteran did not have TB at the time of his death as that was ruled out with a negative TB test; 2. The Veteran's October 2008 Chest X-rays and October 2008 CT of his lungs conclusively showed that there was no objective evidence that the Veteran's surgical treatment (status post apical lobe/segment removal resection with clean margins and status post thorascopy with 5 rib removal) caused or masked or obstructed or somehow prevented the diagnosis of the lung cancer.  In other words, service connected status post right apical segmental removal/lobectomy and status post thorascopy procedure with 5 rib removal was less likely than not (less than 50 percent probability) causing or contributing substantially or materially to his death by obstructing or masking the Veteran's developing lung cancer and enabling the cancer to develop without being diagnosed in time for appropriate lifesaving treatments. 

As to the 2008 article noted in the Board remand, the examiner indicated the article "CLINICAL STUDY ON COEXISTENCE OF LUNG CANCER AND PULMONARY TUBERCULOSIS" as published in the Journal Chest dated October 29, 2008, was not applicable to the Veteran's situation.  This was because this article dealt with the co-existence of lung cancer and pulmonary TB.  He indicated that the Veteran did not have TB at the time of his death as he tested negative for TB via the skin test, and that there was no evidence of him having it on chest x-rays, along with the fact that he did not have any TB symptoms.  Hence, this article's topic was not applicable to the Veteran's condition/situation or his claim. 

As to the issue of service connection on a direct basis, the Board notes that when considering inservice incurrence, there were no findings of lung cancer.  The Veteran was not diagnosed with lung cancer until 2008, more than 50 years following his separation from service.  There has also been no competent medical evidence submitted relating the Veteran's lung cancer to his period of service, nor has the appellant indicated that it is her belief that the Veteran's lung cancer had its onset in service.  There is also no indication, nor has any belief been set forth by the appellant that the Veteran's lung cancer had its onset within one year following his separation from service; the objective medical evidence, including numerous CT scans, X-rays, and clinical evaluations, demonstrates that the Veteran's lung cancer was not diagnosed or found to be present prior to 2008.  

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's lung cancer and active duty service, including no credible evidence of chronic symptoms of lung problems or lung cancer in service, of lung cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lung cancer from service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.

While the appellant has set forth various theories as to the relationship between the Veteran's service-connected TB residuals and the lung cancer which resulted in his death, there is no evidence that she is qualified to render a medical opinion as to the etiology of the cancer which led to the Veteran's death.  As noted above, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's cancer is related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." Consequently, her statements, without some form of objective medical corroboration, are not probative.  For the above reasons, continuity has not here been established, either through the clinical record or through the appellant's own statements.

In this case, the cause of the Veteran's lung cancer involves complex medical etiological questions because they pertain to the origin and progression of the Veteran's lung cancer.  The appellant is competent to relate symptoms of the Veteran's lung cancer that he experienced at any time, but she is not competent to opine on whether there is a link between the lung cancer and active service, including as a result of his service-connected TB or scarring resulting from the actual disease, or treatment thereof, to include surgeries, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the cancer, knowledge of the various risk factors and causes of cancer, specific clinical testing for determining the onset, and knowledge of the incubation period or ranges of such disorders that the appellant is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

The appellant has submitted medical literature in support of her claim.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The articles/medical treatises submitted by the appellant are general in nature as opposed to specifically addressing the Veteran's case and are of no probative value.  Moreover, the VA examiner, in his 2015 and 2016 opinions addressed each article submitted by the appellant in detail and provided detailed rationale as to why it was not applicable to the Veteran's case.  

The Board finds that the May 2015 and June 2016 VA examiner's opinions are more probative than the articles submitted by the Veteran.  The VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, private treatment records, the medical treatises submitted by the appellant, and statements from the appellant.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record.

The Board finds service connection for the cause of death of the Veteran is not warranted based on all of the evidence.  The Veteran died of metastatic cancer, lung primary, and the evidence does not support direct service connection; while the Veteran died from this disease, it was not incurred in service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.303(d).  Also, the evidence does not show that it manifested to 10 percent or more within one year from the date of the Veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, the evidence does not demonstrate that the Veteran's service-connected TB, or residuals thereof, to include treatment, surgeries, and/or resulting scarring, was etiologically related to the cause of the Veteran's death or accelerated his death or contributed to his death in any manner.  

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


